The specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 1, in paragraph [0003], first line therein, note that the term “the” should be deleted for idiomatic clarity; third line therein, note that the term “Phase shifter” should be rewritten as --A phase shifter-- for idiomatic clarity. Page 1, in paragraph [0004], 10th line therein, it is noted that the recitation of “their” should be rewritten as --the-- for idiomatic clarity. Page 2, in paragraph [0006], third line therein, it is noted that the term “The” should be rewritten as --A-- for idiomatic clarity. Page 3, in paragraphs [0018] & [0019] and page 4, in paragraph [0024], first line in each paragraph, note that the term “the” (i.e. after “of” in each paragraph) should be rewritten as --a--, respectively at each instance for idiomatic clarity.
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0003], 4th line therein, note that the pronoun “it” should be rewritten as --the phase shifter-- to indicate the intended feature for clarity and completeness of description. Page 1, in paragraph [0004], third line therein, note that the pronoun “they” should be rewritten as --the ferroelectric phase shifters-- to indicate the intended feature for clarity and completeness of description; 6th line therein, note that the pronoun “they” should be rewritten as --the Silicon-based passive phase shifters-- to indicate the intended feature for clarity and completeness of description. Page 2, in the heading immediately preceding paragraph [0005] and page 4, in the heading therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAILED DESCRIPTION” (i.e. page 4), respectively at these instances for consistency with PTO guidelines. Page 2, in paragraph [0007], 4th line therein and in paragraph 2O3 layer deposition” should be rewritten as --before deposition of an Al2O3 layer-- for an appropriate characterization. Page 4, in paragraph [0027], first line therein, it is noted that the recitation of “with phase changing” should be rewritten as --with changing phase-- for an appropriate characterization. Page 4, in paragraph [0028], second & 4th lines therein, note that “its own” (i.e. second line therein) should be rewritten as --an individual-- and note that “with its” (i.e. 4th line therein) should be rewritten as --having individual--, respectively at these instances for appropriate characterizations. Page 5, in paragraph [0028], last line therein, note that the pronoun “them” should be rewritten as --such phase shifters-- for an appropriate characterization. At the following instances, note that the recitations of “membrane 106” and “magnet 107” (e.g. paragraphs [0031], [0058], [0064]) do not appear consistent with the recitations of “metallic gratings 106” and “ground 107 (e.g. paragraphs [0033], [0034], [0038], [0042], [0060], [0031], [0062]) and thus the same reference labels should be described with consistent terminology throughout the specification description for clarity of description. Page 9, in paragraph [0045], first line therein, it is noted that --in degrees-- should be inserted after “response” for an appropriate characterization consistent with the graph depicted in Fig. 6. Page 9, in paragraph [0047], 4th line therein, note that --in Ω-- should be inserted after “impedance” for an appropriate characterization consistent with the graph in Fig. 7; 4th & 5th lines therein, note that the reference to “at the frequency of 30 GHz” is vague in meaning, especially since the th line therein, note that --as shown in Fig. 10(b)-- should be inserted after “108” for an appropriate characterization consistent with the labeling in that drawing. Page 11, in paragraph [0058], first line therein, note that the reference to “107, 108, 110” being associated with the “magnetic actuator” does not appear appropriate, especially since the “magnetic actuator” is specifically designated by label “106” and thus appropriate clarification is needed. Page 12, in paragraph [0060], first line therein, note that the reference to “Fig. 13” does not appear appropriate and thus should be reference to --Fig. 12-- for consistency with the subsequently described “fabrication process”. Page 13, in paragraph [0062], second line therein, note that --as shown in Fig. 13(c)-- should be inserted after “201” for an appropriate characterization consistent with the labeling in that drawing; 5th line therein, note that --as shown in Fig. 12-- should be inserted after “(1070)” for an appropriate characterization consistent with the labeling in that drawing. Page 14, in paragraph [0066], third, 4th & 10th lines therein, note that the respective reference to “Fig. 14” should be rewritten as --Fig. 15--, especially since the subsequent description pertains to the nature of the graph depicted in Fig. 15, and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the follow reference labels need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: FIG. 1, “103”; FIG. 3 (104, L, g, GCPW, WHRS, HSUB, Gap); FIG. 4 (102, HRS, Metal, Rogers 4360); FIG. 5, the descriptive wording in the graph, including axes designations, the legend box and other descriptive wording therein; FIG. 6 (Metallic Gratings, HRS); FIG. 7, the descriptive wording in the legend box; FIG. 8, “Z0=50Ω”; FIG. 10(b) (LS, WS, GS); FIG. 11 (D0, Lm, Wa, Wag, Wm); FIG. 12, reference label (1060) and the description in the corresponding block; FIG. 13(c) (105, 106, the descriptive wording therein); FIG. 15, the parameters associated with the horizontal and vertical axes.  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 3, note that a reference label --106-- needs to be provided such as to be commensurate with the FIG. 3 description in paragraph [0042].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, lines 2 & 3, note that it is unclear how the “permanent magnet”, the “package”, the “2-layer spiral coil” and the “membrane” are operative connected or arranged with respect to each other, such as to particularly point out and distinctly claim the invention.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 6, note that --disposed-- should be inserted prior to “over” for an appropriate characterization.
Claims 1-7, 9-11 are allowable over the prior art of record since the closest prior art of record (i.e. Abdellatif et al and Singh), while disclosing an adjustable slab disposed over a grounded coplanar waveguide does not disclose that the slab is comprised of a high-resistivity silicon (i.e. HRS) material and/or the slab has a metallic grating coated on the HRS slab.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abdellatif et al and Chang et al each disclose the use of dielectric perturbers to adjust phase shift in a planar transmission line structure. Singh discloses the uses of an adjustable MEMS arrangement for adjusting the phase shift in a coplanar waveguide structure.
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee